 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.29
EXECUTION COPY
 
NOVATED AND RESTATED
TECHNOLOGY LICENSE AGREEMENT
dated as of April 18, 2006
among
DYNAVAX TECHNOLOGIES CORPORATION,
SYMPHONY DYNAMO, INC.
and
SYMPHONY DYNAMO HOLDINGS LLC
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
Article 1
  Definitions     1  
Article 2
  Grant Of Rights     1  
2.1.
  Assignment     1  
2.2.
  License Grant     2  
2.3.
  Sublicense to Licensor     2  
2.4.
  Right to Sublicense     2  
2.5.
  Partial Reversion of License upon Licensor’s Exercise of Program Option or
Discontinuation Option     3  
2.6.
  Reservation of Rights     3  
2.7.
  Regulatory Files After Expiration or Termination of Term     3  
2.8.
  Delivery of Materials After Expiration or Termination of Term     4  
2.9.
  Additional Covenants     4  
2.10.
  License Opportunities     4  
2.11.
  Separate Third Party License for Discontinued Program     5  
2.12.
  Supply of Materials After Expiration or Termination of Term     5  
Article 3
  Sublicense To Certain Third Party Intellectual Property     5  
3.1.
  General     5  
3.2.
  Licensor’s Covenant     5  
3.3.
  Sublicense Terms     5  
Article 4
  Intellectual Property     6  
4.1.
  Ownership     6  
4.2.
  Marking     6  
4.3.
  Prosecution and Maintenance     6  
4.4.
  Abandonment     7  
4.5.
  Infringement     7  
4.6.
  Enforcement Right During Term     7  
4.7.
  Post-Term Enforcement     8  
4.8.
  Withdrawal of Enforcement     9  
4.9.
  Recoveries     9  
4.10.
  Enforcement For Other Activities     10  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

i



--------------------------------------------------------------------------------



 



                      Page
Article 5
  Representations And Warranties     10  
5.1.
  Representations and Warranties of Licensor     10  
5.2.
  Disclaimer and Acknowledgement     10  
Article 6
  Indemnification And Limitation Of Liability     11  
6.1.
  Indemnity     11  
6.2.
  Notice of Claims     12  
6.3.
  Defense of Proceedings     12  
6.4.
  Settlement     13  
6.5.
  Limitation of Liability     14  
6.6.
  Insurance     14  
Article 7
  Term And Termination     14  
7.1.
  Term     14  
7.2.
  Termination     14  
7.3.
  Survival     15  
7.4.
  Bankruptcy     15  
Article 8
  Miscellaneous     15  
8.1.
  Notices     15  
8.2.
  Entire Agreement     16  
8.3.
  Assignment     16  
8.4.
  Headings     17  
8.5.
  Independent Contractor     17  
8.6.
  Severability     17  
8.7.
  No Third-Party Beneficiaries     17  
8.8.
  Compliance with Laws     17  
8.9.
  Amendment     17  
8.10.
  Governing Law; Consent to Jurisdiction and Service of Process     17  
8.11.
  WAIVER OF JURY TRIAL     18  
8.12.
  Counterparts     18  
8.13.
  No Waiver     18  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

ii



--------------------------------------------------------------------------------



 



     
Annex A
  Definitions
Annex B
  Patents Covering Licensed Patent Rights
Annex C
  Sublicense Terms

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

iii



--------------------------------------------------------------------------------



 



NOVATED AND RESTATED
TECHNOLOGY LICENSE AGREEMENT
     This NOVATED AND RESTATED TECHNOLOGY LICENSE AGREEMENT (this “Agreement”)
is made and effective as of April 18, 2006 by and among, Dynavax Technologies
Corporation, a Delaware corporation (the “Licensor”), Symphony Dynamo, Inc., a
Delaware corporation (“Symphony Dynamo”) (each of Licensor and Symphony Dynamo,
Inc. being a “Party,” and collectively, the “Parties”), and Symphony Dynamo
Holdings LLC, a Delaware limited liability company (“Holdings”).
     WHEREAS, Licensor and Holdings have entered into that certain Technology
License Agreement, dated April 18, 2006 (the “Original Agreement”);
     WHEREAS, Holdings desires to assign its right, title and interest in, and
delegate and novate its obligations under the Original Agreement to Symphony
Dynamo, and Licensor and Symphony Dynamo desire to novate and restate the terms
and conditions of the Original Agreement to effect such novation;
     WHEREAS, Licensor owns or has rights in certain technology, know-how,
patents and other intellectual property rights related to the design,
development, manufacture and/or use of ISSs and/or the Products;
     WHEREAS, Licensor desires to grant to Symphony Dynamo, and Symphony Dynamo
desires to acquire, the exclusive right to use such technology, know-how,
patents and other intellectual property rights to develop and commercialize
Products on the terms and conditions of this Agreement; and
     WHEREAS, Licensor desires to receive, and Symphony Dynamo desires to grant
to Licensor, the exclusive right to use such technology, know-how, patents and
other intellectual property rights to develop Products on behalf of Symphony
Dynamo on the terms and conditions of this Agreement.
     NOW THEREFORE, in consideration of the mutual promises and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
          Capitalized terms used herein and not defined shall have the meanings
assigned to such terms in Annex A attached hereto.
ARTICLE 2
GRANT OF RIGHTS
          2.1. Assignment. Holdings hereby assigns to Symphony Dynamo all of its
right, title and interest in and to the Original Agreement. The Parties agree
that from and after the Closing Date, all of the right, title, interest and
obligations of Holdings under the Original
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

1



--------------------------------------------------------------------------------



 



Agreement will be assigned, novated and transferred to, and assumed by, Symphony
Dynamo, as amended and restated by this Agreement.
          2.2. License Grant. Subject to Sections 2.3, 2.4 and 2.6 below,
Licensor hereby grants to Symphony Dynamo, subject to the terms and conditions
of this Agreement, a fully paid, worldwide, exclusive (even as to Licensor)
license under the Licensed Intellectual Property, to develop, make, have made,
use, offer for sale, sell, and import Products.
          2.3. Sublicense to Licensor. Symphony Dynamo hereby grants to Licensor
a fully paid, worldwide, exclusive (even as to Symphony Dynamo) sublicense under
the Licensed Intellectual Property, with the right to grant further
sublicense(s), to develop, make, have made, use and import Products, or
otherwise as necessary or useful to carry out Licensor’s obligations or exercise
Licensor’s rights under the Operative Documents. Notwithstanding the foregoing,
Licensor shall only exercise its sublicense rights in connection with and for
the purpose of carrying out Licensor’s obligations or exercising Licensor’s
rights under the Operative Documents. In the event of the expiration of a
Discontinuation Option without exercise by Licensor, the sublicense set forth in
this Section 2.3 shall expire with respect to the Products relating to the
Program to which such Discontinuation Option pertained. Upon the unexercised
expiration or termination of the Purchase Option without Licensor’s exercise of
the Purchase Option, the sublicense set forth in this Section 2.3 shall expire
with respect to all Products relating to the Program(s) for which Licensor has
not exercised the Program Option or Discontinuation Option.
          2.4. Right to Sublicense. The license granted hereunder includes the
right of Symphony Dynamo to grant sublicenses under the Licensed Intellectual
Property, provided, that,
          (a) subject to Sections 2.3 and 2.4(b), Symphony Dynamo shall not
sublicense any of the rights granted pursuant to Section 2.2 to any third party
(including without limitation any Affiliates) during the Term;
          (b) notwithstanding (a), in the event of the expiration of a
Discontinuation Option without exercise by Licensor, Symphony Dynamo may grant
sublicense(s) to third parties (including without limitation Affiliates) of the
rights granted pursuant to Section 2.2 with respect to the Products relating to
the Program to which such Discontinuation Option pertained;
          (c) each sublicense granted is (i) pursuant to a written contract,
(ii) consistent with the terms of this Agreement, (iii) does not grant any
rights beyond the scope of the license rights granted herein, and (iv) is as
protective of Licensor’s rights as set forth in this Agreement; and
          (d) upon Licensor’s written request, Symphony Dynamo shall provide to
Licensor copies of any sublicense agreements, provided that (i) Symphony Dynamo
may redact any financial or other proprietary information contained therein
which does not affect Licensor’s rights and (ii) Licensor shall treat its copy
of the sublicense agreements as Confidential Information of Symphony Dynamo.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

2



--------------------------------------------------------------------------------



 



          2.5. Partial Reversion of License upon Licensor’s Exercise of Program
Option or Discontinuation Option. Licensor and Symphony Dynamo acknowledge that
Licensor may exercise its Program Option pursuant to Section 11.1 of the Amended
and Restated Research and Development Agreement, or its Discontinuation Option
pursuant to Section 11.3 of the Amended and Restated Research and Development
Agreement. Upon the Program Option Closing Date or the Discontinuation Option
Closing Date, as applicable, (i) the license set forth in Section 2.2 (and the
corresponding sublicense under Section 2.3) shall expire with respect to the
Products relating to the Program for which Licensor exercised its Program Option
or Discontinuation Option, as applicable; (ii) the Licensed Intellectual
Property that relates exclusively to such Program (including its Products) but
not to the other Programs, shall be deleted from the relevant intellectual
property definitions, and accordingly, Symphony Dynamo shall no longer be
responsible for any obligations or costs (including royalties or fees to third
parties, prosecution costs, maintenance costs and enforcement costs) with
respect to such deleted intellectual property; and (iii) Symphony Dynamo shall
(a) at Licensor’s request and option, promptly return to Licensor or destroy all
Tangible Materials relating solely to such Program; and (b) upon Licensor’s
request, provide Licensor a copy of any Tangible Materials which relate to such
Program (but not solely to such Program). The Parties shall, as necessary,
promptly amend this Agreement, in connection with the exercise and consummation
of the Program Option pursuant to Section 11.1 or the Discontinuation Option
pursuant to Section 11.3 of the Amended and Restated Research and Development
Agreement, (y) to give Licensor all rights it needs to pursue the Program for
which such option was exercised without any obligation to or dependency on
Symphony Dynamo and (z) to limit this Agreement to the other Programs.
          2.6. Reservation of Rights. All rights not expressly granted to a
Party hereunder shall remain the exclusive property of the other Party. Symphony
Dynamo covenants and agrees not to use or exploit the Licensed Intellectual
Property outside of the scope of the licenses granted herein. Licensor covenants
and agrees not to use or exploit the Licensed Intellectual Property in
connection with the development, manufacture, use, sale, or importation of
Products after the expiration of all sublicenses granted pursuant to
Section 2.3; provided, however, that such covenant by Licensor shall not apply
to any Program for which Licensor exercises a Program Option or Discontinuation
Option or to any Products relating to such Program.
          2.7. Regulatory Files After Expiration or Termination of Term.
          (a) As soon as reasonably practicable after the expiration or
termination of the Purchase Option without exercise by Licensor and as of a date
to be agreed upon by Licensor and Symphony Dynamo, Licensor and Symphony Dynamo
shall, at Symphony Dynamo’s expense, take all actions necessary to effect the
assignment to Symphony Dynamo or its designee of the sponsorship to the
Regulatory Files with respect to the Programs for which Licensor has not
exercised its Program Option or Discontinuation Option. After such Regulatory
Files are assigned to Symphony Dynamo, Licensor shall have no further rights
therein or obligations thereunder; provided, however, that during the [ * ] days
following such assignment of Regulatory Files, at Symphony Dynamo’s reasonable
request and expense, Licensor shall use commercially reasonable efforts to
provide Symphony Dynamo or its designee with assistance in respect of such
Regulatory Files. Licensor shall, at the reasonable request of Symphony Dynamo
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

3



--------------------------------------------------------------------------------



 



and at Symphony Dynamo’s expense, perform any acts that Symphony Dynamo may
reasonably deem necessary or desirable to evidence or confirm Symphony Dynamo’s
ownership interest in such Regulatory Files, including, but not limited to,
making further written assignments in a form determined by Symphony Dynamo.
Without limiting the license rights granted under this ARTICLE 2, the Parties
understand and agree that the assignment of such Regulatory Files does not
include an assignment of any Licensed Intellectual Property.
          (b) In the event of the expiration of a Discontinuation Option without
exercise by Licensor, the provisions of Section 2.7(a) shall apply solely with
respect to the Regulatory Files for the Program to which the Discontinuation
Option pertained.
          2.8. Delivery of Materials After Expiration or Termination of Term.
          (a) Upon the unexercised expiration or termination of the Purchase
Option without exercise by Licensor, Licensor shall, at Symphony Dynamo’s
expense, promptly deliver to Symphony Dynamo all copies of Tangible Materials
existing as of the date of such unexercised expiration or termination that
relate to the Programs for which Licensor has not exercised its Program Option
or Discontinuation Option; provided, however that Licensor may also retain
copies of (and the right to use) those Tangible Materials that are required to
be delivered to Symphony Dynamo hereunder but which also relate to (i) any
Program for which Licensor has exercised its Program Option or Discontinuation
Option or (ii) any other product of Licensor.
          (b) In the event of the expiration of a Discontinuation Option without
exercise by Licensor, Licensor shall, at Symphony Dynamo’s expense, promptly
deliver to Symphony Dynamo all copies of Tangible Materials existing as of the
date of such expiration that relate to the Program to which the Discontinuation
Option pertained; provided, however that Licensor may also retain copies of (and
the right to use) those Tangible Materials that are required to be delivered to
Symphony Dynamo hereunder but which also relate to any other Program or any
other product of Licensor.
          2.9. Additional Covenants. [ * ]
          2.10. License Opportunities. In the event that, during the Term,
Licensor reasonably determines that it is necessary to license from any third
party any intellectual property relating to the composition of matter, use,
manufacture, formulation or exploitation of the Products (“Third Party IP”) and
Licensor desires to license such Third Party IP during the Term, then (i) if
Licensor desires Symphony Dynamo to pay any or all of the financial obligations
under such license, Licensor shall obtain Symphony Dynamo’s written consent,
which shall not be unreasonably withheld or delayed before acquiring such
license; and (ii) if Symphony Dynamo provides such consent, then unless
otherwise agreed to by the Parties in writing, Licensor shall use commercially
reasonable efforts to obtain, at the time such license is granted, the right to
sublicense such Third Party IP to Symphony Dynamo consistent with the terms of
this Agreement as if such Third Party IP were Licensed Intellectual Property.
Unless otherwise agreed to by the Parties in writing, the applicable obligations
under any licenses to Third Party IP obtained by Licensor with Symphony Dynamo’s
consent shall (1) [ * ]; or (2) [ * ]; or (3) [ * ]. Notwithstanding the
foregoing, [ * ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

4



--------------------------------------------------------------------------------



 



          2.11. Separate Third Party License for Discontinued Program. In the
event of the expiration of a Discontinuation Option without exercise by
Licensor, Symphony Dynamo has the right to transfer to a third party Symphony
Dynamo’s rights to the Products relating to the Program to which such
Discontinuation Option pertained (the “Discontinued Program”). If Symphony
Dynamo identifies a third party that wishes to obtain such rights, then upon
Symphony Dynamo’s request, (i) Licensor and Symphony Dynamo shall amend this
Agreement to terminate all of Symphony Dynamo’s rights and obligations to the
extent applicable to the Discontinued Program and (ii) Licensor shall enter into
a separate license agreement with such third party in which all of such
terminated rights and obligations shall be conferred upon and undertaken by such
third party. The terms and conditions of such license agreement shall be
identical to those contained herein, to the extent that such terms are
applicable to the Discontinued Program and not dependent on any Operative
Document other than this Agreement. Such terms shall include but not be limited
to (1) provisions allowing for termination of such license agreement upon a
material, uncured breach of such license agreement by the third party on similar
terms as provided herein with respect to Symphony Dynamo and (2) a
confidentiality provision that is not dependent on any of the Operative
Documents. Termination of this Agreement shall not effect such license agreement
and Licensor’s obligation to enter into such a license agreement shall survive
termination of this Agreement. Notwithstanding anything to the contrary herein,
Licensor shall have no obligation to perform any Dynavax Obligations with
respect to the Discontinued Program following the unexercised expiration of the
Discontinuation Option.
          2.12. Supply of Materials After Expiration or Termination of Term. In
the event of an unexercised expiration or termination of the Purchase Option,
Licensor agrees to negotiate in good faith, and on commercially reasonable terms
and conditions, a supply agreement relating to materials, including compounds
and Products, required by Symphony Dynamo (or its partners or transferees
hereunder) for the continued development (including clinical development),
manufacture and commercialization of Products.
ARTICLE 3
SUBLICENSE TO CERTAIN THIRD PARTY INTELLECTUAL PROPERTY
          3.1. General. The Parties hereby acknowledge and agree that the
license set forth in Section 2.2 (a) includes certain intellectual property that
has been in-licensed from The Regents of the University of California (the
“Regents”) pursuant to the Exclusive License Agreement between Licensor and the
Regents effective March 26, 1997 and amended July 23, 1997, October 2, 1998, and
September 22, 1999 (the “Regents Agreement”); and (b) will, [ * ], include
certain intellectual property that has been in-licensed from Berna Biotech AG
(“Berna”) pursuant to the License and Supply Agreement between Licensor and
Berna effective October 28, 2003 (the “Berna Agreement”).
          3.2. Licensor’s Covenant. In accordance with Section 11.2 of the
Amended and Restated Research and Development Agreement, Licensor covenants to
(a) [ * ], and (b) [ * ] following the occurrence of either: (i) [ * ]; or (ii)
[ * ].
          3.3. Sublicense Terms. The license granted by Licensor to Symphony
Dynamo under Section 2.2 is subject to the applicable terms and conditions of
the Regents
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

5



--------------------------------------------------------------------------------



 



Agreement, and provided [ * ], to the terms and conditions of the Berna
Agreement. Symphony Dynamo shall, in exercising such sublicense rights during
the Term and after the expiration of an unexercised Discontinuation Option or
expiration of the unexercised Purchase Option, comply with the applicable
provisions of the Regents Agreement and Berna Agreement, including all terms set
forth in Annex C.
ARTICLE 4
INTELLECTUAL PROPERTY
          4.1. Ownership. The Parties acknowledge and agree that, as between
Licensor and Symphony Dynamo, Licensor or its licensors are the owner of all
right, title and interest in and to the Licensed Intellectual Property,
including without limitation Symphony Dynamo Enhancements. Symphony Dynamo
hereby assigns to Licensor all of Symphony Dynamo’s rights and interests in any
Symphony Dynamo Enhancements. Symphony Dynamo shall promptly disclose any
Symphony Dynamo Enhancement to Licensor, and shall use reasonable efforts, at
Licensor’s request and at no cost to Licensor, to cooperate fully with Licensor
to transfer such Symphony Dynamo Enhancements to Licensor.
          4.2. Marking. Symphony Dynamo shall mark, and shall cause all of its
sublicensees to mark, all Products, or the packaging thereof or materials
related thereto, with the number of the applicable patents licensed hereunder in
accordance with applicable U.S. patent law.
          4.3. Prosecution and Maintenance.
          (a) Unless otherwise set forth in this Section 4.3, (i) Licensor shall
prepare, file, prosecute and maintain those patents and patent applications in
Licensed Patent Rights for which Licensor has patent prosecution and maintenance
rights; and (ii) Licensor shall provide Symphony Dynamo with (1) quarterly
reports regarding the status of the prosecution and maintenance of such patents
and patent applications, (2) copies of and/or access to any patent documents as
reasonably requested by Symphony Dynamo, (3) copies of patent applications and
other substantive patent prosecution documents pertaining to the Licensed Patent
Rights (and that relate to the Programs, Products or Symphony Dynamo Products)
prior to filing in the United States so as to afford Symphony Dynamo and its
patent counsel, at Symphony Dynamo’s expense, a reasonable opportunity to review
and comment on such documents and (4) timely answers to Symphony Dynamo’s
questions regarding the status of patents and patent applications in Licensed
Patent Rights.
          (b) Licensor will use commercially reasonable efforts to seek the
allowance of broad generic claims, consistent with Licensor’s determination of
enforceability, business considerations and other factors.
          (c) Subject to any such costs paid by Third Party Licensors and a
reasonable allocation of costs to the extent that the Licensed Patent Rights
claim or describe technologies related to Licensor’s business other than the
Programs, the cost of such prosecution and maintenance of Licensed Patent Rights
shall be paid by Symphony Dynamo. Upon the scope of any Licensed Patent Rights
being amended so that the patent or patent application’s claims no
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

6



--------------------------------------------------------------------------------



 



longer relate to any Products for which Licensor has not exercised a Program
Option or Discontinuation Option, such patent or patent application shall cease
to be a Licensed Patent Right and all rights and obligations with respect to
such patent or patent application (including costs, fees, prosecution,
maintenance and enforcement) shall revert to Licensor.
          (d) Symphony Dynamo shall not be responsible for the costs of any
opposition, interference or reexamination initiated by Licensor with respect to
the Licensed Patent Rights (except to the extent allocated in the Development
Budget), unless the Parties mutually agree in writing (i) that it is reasonably
necessary or useful to file and prosecute such opposition, interference or
re-examination in connection with such Licensed Patent Rights to protect their
interests in such Licensed Patent Rights and (ii) to a reasonable allocation of
costs to the extent that the Licensed Patent Rights claim or describe
technologies related to Licensor’s business other than the Programs, which
agreement will not be unreasonably withheld or delayed. In the event, however,
that (i) Symphony Dynamo does not agree to pay such costs (or its share of costs
as reasonably allocated as set forth above) of such opposition, interference or
reexamination and (ii) Licensor successfully files and prosecutes such
opposition, interference or reexamination at its sole cost, then the licenses
granted by Licensor to Symphony Dynamo in Section 2.2 herein shall immediately
terminate with respect to specific Licensed Patent Rights subject to such
opposition, interference or reexamination.
          (e) Each Party shall provide the prosecuting Party with reasonable
cooperation under this Section 4.3.
          4.4. Abandonment. The Parties acknowledge that in the event Licensor
desires to abandon any patent or patent application covering Licensed Patent
Rights (whether during the Term or in the event of the unexercised expiration or
termination of the Purchase Option), Licensor shall provide prompt, timely,
prior written notice of at least [ * ] days prior to abandonment thereof to
Symphony Dynamo before any such abandonment. If Symphony Dynamo informs Licensor
in writing at least [ * ] days before the relevant abandonment deadline that
Symphony Dynamo desires to avoid such abandonment or lapse, then Licensor shall
continue to prosecute or maintain such patent or patent application at Symphony
Dynamo’s request and sole expense.
          4.5. Infringement. Each Party agrees to immediately notify the other
Party upon becoming aware of any infringement, misappropriation, illegal use or
misuse of the Licensed Intellectual Property and provide to the other Party all
available evidence of such infringement.
          4.6. Enforcement Right During Term.
          (a) During the Term, Licensor has the first right, but not the
obligation, to take action against others in the courts, administrative agencies
or otherwise to prevent or terminate infringement, misappropriation, illegal use
or misuse of the Licensed Patent Rights or other Licensed Intellectual Property
due to the manufacture, use or sale of a product that might be competitive with
a Product. The costs and expenses of any such action shall be borne by Symphony
Dynamo to the extent the action relates to the manufacture, use, importation or
sale of a product that might be competitive with a Product for which Licensor
has not exercised the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

7



--------------------------------------------------------------------------------



 



relevant Program Option or Discontinuation Option; provided, that Symphony
Dynamo’s written consent was obtained prior to the initiation of such action,
such consent not to be unreasonable withheld or delayed. Symphony Dynamo shall,
at its expense, cooperate with and reasonably assist Licensor in any such action
if so requested by Licensor, and, upon Licensor’s request, execute, file and
deliver all documents and proof necessary for such purpose, including being
named as a party to such litigation if requested by Licensor or if required by
Law. Symphony Dynamo shall have the right to participate and be represented by
its own counsel at its own expense in any such action, suit or proceeding with
respect to Licensed Patent Rights solely relating to Products for which Licensor
has not exercised the relevant Program Option or Discontinuation Option provided
that Symphony Dynamo shall not enter into any settlement or compromise of such
action, suit or proceeding that affects or concerns the validity,
enforceability, or ownership of any Licensed Patent Rights or other Licensed
Intellectual Property without the prior written consent of Licensor, which
consent shall not be unreasonably withheld or delayed. Licensor shall not enter
into any settlement or compromise of such action, suit or proceeding that
affects or concerns the validity, enforceability, or ownership of any Licensed
Patent Rights or other Licensed Intellectual Property without the prior, written
consent of Symphony Dynamo, which consent shall not be unreasonably withheld or
delayed.
          (b) If, during the Term, Symphony Dynamo requests Licensor to take
action pursuant to Section 4.6(a) and Licensor does not take such action within
[ * ] days of Symphony Dynamo’s written request that Licensor take such action,
then Symphony Dynamo shall have the option to commence any such action under its
own direction and control, and at Symphony Dynamo’s cost and expense. Licensor
shall, at Symphony Dynamo’s expense, cooperate with and reasonably assist
Symphony Dynamo in any such action if so requested by Symphony Dynamo, and, upon
Symphony Dynamo’s request, execute, file and deliver all documents and proof
necessary for such purpose, including being named as a party to such litigation
if requested by Symphony Dynamo or if required by Law. Licensor shall have the
right to participate and be represented by its own counsel at its own expense in
any such action, suit or proceeding with respect to Licensed Patent Rights
provided that Licensor shall not enter into any settlement or compromise of such
action, suit or proceeding that affects or concerns the validity,
enforceability, or ownership of any Licensed Patent Rights or other Licensed
Intellectual Property without the prior written consent of Symphony Dynamo,
which consent shall not be unreasonably withheld or delayed. Symphony Dynamo
shall not enter into any settlement or compromise of such action, suit or
proceeding that affects or concerns the validity, enforceability, or ownership
of any Licensed Patent Rights or other Licensed Intellectual Property without
the prior, written consent of Licensor, which consent shall not be unreasonably
withheld or delayed.
          4.7. Post-Term Enforcement.
          (a) Following the unexercised expiration or termination of the
Purchase Option without Licensor’s exercise of the Purchase Option, as between
the Parties, Symphony Dynamo shall have the first right, but not the obligation,
to take action against others in the courts, administrative agencies or
otherwise, under Symphony Dynamo’s direction and control and at Symphony
Dynamo’s cost and expense, to prevent or terminate infringement,
misappropriation, illegal use or misuse of any Licensed Patent Rights or other
Licensed Intellectual Property that
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

8



--------------------------------------------------------------------------------



 



solely relate to a Symphony Dynamo Product for which Licensor has not exercised
the relevant Program Option or Discontinuation Option, due to the manufacture,
use, importation or sale of a product that might be competitive with such
Symphony Dynamo Product. Licensor shall, at Symphony Dynamo’s expense, cooperate
and reasonably assist Symphony Dynamo in such action if so requested, and upon
Symphony Dynamo’s request, execute, file and deliver all documents and proof
necessary for such purpose, including being named as a party to such litigation
if requested by Symphony Dynamo or if required by Law. Licensor shall have the
right to participate and be represented in any such action, suit or proceeding
by its own counsel at its own expense provided that Licensor shall not enter
into any settlement or compromise of such action, suit or proceeding that
affects or concerns the validity, enforceability, or ownership of any Licensed
Patent Rights or other Licensed Intellectual Property without the prior written
consent of Symphony Dynamo, which consent shall not be unreasonably withheld or
delayed. Symphony Dynamo shall not enter into any settlement or compromise of
such action, suit or proceeding that affects or concerns the validity,
enforceability, or ownership of any Licensed Patent Rights or other Licensed
Intellectual Property without the prior written consent of Licensor, which
consent shall not be unreasonably withheld or delayed.
          (b) Following the unexercised expiration or termination of the
Purchase Option, if Symphony Dynamo does not take action under Section 4.7(a)
within [ * ] days of Licensor’s written request that Symphony Dynamo take such
action, then Licensor shall have the option to commence any such action under
its own direction and control, and at Licensor’s cost and expense. Symphony
Dynamo shall, at Licensor’s expense, cooperate and reasonably assist Licensor in
such action if so requested, and upon Licensor’s request, execute, file and
deliver all documents and proof necessary for such purpose, including being
named as a party to such litigation if requested by Licensor or if required by
Law. Symphony Dynamo shall have the right to participate and be represented in
any such action, suit or proceeding by its own counsel at its own expense
provided that Symphony Dynamo shall not enter into any settlement or compromise
of such action, suit or proceeding that affects or concerns the validity,
enforceability, or ownership of any Licensed Patent Rights or other Licensed
Intellectual Property without the prior written consent of Licensor, which
consent shall not be unreasonably withheld or delayed. Licensor shall not enter
into any settlement or compromise of such action, suit or proceeding that
affects or concerns the validity, enforceability, or ownership of any Licensed
Patent Rights or other Licensed Intellectual Property without the prior written
consent of Symphony Dynamo, which consent shall not be unreasonably withheld or
delayed.
          4.8. Withdrawal of Enforcement. If either Party brings an action under
Sections 4.1 through 4.7, and such Party subsequently ceases to pursue or
withdraws from such action, it shall promptly notify the other Party and the
other Party may, to the extent permitted by Law, substitute itself for the
withdrawing party under the terms of this ARTICLE 4.
          4.9. Recoveries. All damages or other compensation of any kind
recovered in such action, suit, or proceeding or from any settlement or
compromise brought under Sections 4.1 through 4.7 shall first be used to
reimburse each Party for its expenses in connection with such action, suit or
proceeding, (in proportion to the expenses of each Party if recovery is
insufficient to cover all such expenses) and the remainder of such recovery,
shall be allocated [ * ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

9



--------------------------------------------------------------------------------



 



          4.10. Enforcement For Other Activities. At all times, Licensor shall
have the exclusive right, at its own cost and expense, to prevent or terminate
infringement, misappropriation, illegal use or misuse of any Licensed Patent
Rights or other Licensed Intellectual Property Right due to any activities other
than the development, manufacture, importation, use or sale of product(s) that
might be competitive with one or more Symphony Dynamo Products. Such enforcement
activities may be taken in the sole discretion of Licensor and any damages or
other compensation of any kind recovered in such action, suit or proceeding or
from any related settlement or compromise shall be retained by Licensor.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
          5.1. Representations and Warranties of Licensor. Licensor hereby
represents and warrants to Symphony Dynamo, that, as of the Closing Date:
          (a) Licensor is the exclusive owner of all right, title, and interest
in and to (i) all Licensed Patent Rights listed in Annex B and not identified as
jointly owned or licensed from a third party and (ii) the Regulatory Files;
          (b) Licensor has sufficient rights to grant the licenses granted
hereunder and the grant of such licenses does not and will not conflict with any
agreement to which Licensor is a party or otherwise governing the Licensed
Intellectual Property and Licensor further represents and warrants that, on an
ongoing basis throughout the Term, Licensor shall not enter into any agreement
that will conflict with the rights and licenses granted to Symphony Dynamo
hereunder;
          (c) To the Knowledge of Licensor, no third party is engaging in any
activity that infringes or misappropriates the Licensed Intellectual Property;
          (d) No element of the Licensed Intellectual Property has been adjudged
invalid or unenforceable in whole or part, and to the Knowledge of Licensor, the
issued patents within the Licensed Intellectual Property are valid and
enforceable;
          (e) To the Knowledge of Licensor, except as set forth on the Closing
Certificate for Section 5.1(e), no actions or claims have been asserted, are
pending or have been threatened, against Licensor in writing alleging that the
manufacture, use or sale of ISSs or the Products misappropriates or infringes
the intellectual property rights of any third party; and
          (f) To the Knowledge of Licensor, except as set forth on the Closing
Certificate for Section 5.1(f), the manufacture, use or sale of ISSs or Products
by Symphony Dynamo (or its sublicensees) in strict accordance with the licenses
herein and other terms of this Agreement will not misappropriate or infringe the
intellectual property rights of any third party.
          (g) [ * ]
          5.2. Disclaimer and Acknowledgement. EXCEPT AS EXPRESSLY SET FORTH IN
THIS ARTICLE 5, THE LICENSED INTELLECTUAL PROPERTY, PRODUCTS
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

10



--------------------------------------------------------------------------------



 



(AND THE ISSs THEREIN), TANGIBLE MATERIALS AND REGULATORY FILES ARE PROVIDED “AS
IS” WITH NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, AND LICENSOR EXPRESSLY
DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, OR
NON-INFRINGEMENT. LICENSOR DOES NOT WARRANT THE PERFORMANCE OF ANY PRODUCT (OR
THE ISS THEREIN), INCLUDING THEIR SAFETY, EFFECTIVENESS OR COMMERCIAL VIABILITY.
ANY SYMPHONY DYNAMO ENHANCEMENTS PROVIDED TO LICENSOR HEREUNDER ARE PROVIDED “AS
IS” WITH NO REPRESENTATIONS OR WARRANTIES OF ANY KIND AND SYMPHONY DYNAMO
EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, OR
NON-INFRINGEMENT.
ARTICLE 6
INDEMNIFICATION AND LIMITATION OF LIABILITY
          6.1. Indemnity. To the greatest extent permitted by applicable Law,
Licensor shall indemnify and hold harmless Symphony Dynamo, its Affiliates, and
each of their respective officers, directors, employees, agents, members,
managers, successors and assigns (each, a “Symphony Dynamo Indemnified Party”)
and Symphony Dynamo shall indemnify and hold harmless Licensor, its Affiliates
and each of their respective officers, directors, employees, agents, members,
successors and assigns (each, a “Licensor Indemnified Party” and together with
Symphony Dynamo Indemnified Party, the “Indemnified Parties”), from and against
any and all claims, losses, diminution in value, costs, interest, awards,
judgments, penalties, fees (including reasonable fees for attorneys and other
professionals), court costs, liabilities, damages and expenses incurred by any
Symphony Dynamo Indemnified Party or Licensor Indemnified Party (irrespective of
whether any such Symphony Dynamo Indemnified Party or Licensor Indemnified
Party, as applicable, is a party to the action for which indemnification
hereunder is sought), (collectively, a “Loss”) as a result of, arising out of,
or relating to any and all third party suits, claims, actions, proceedings,
investigations, litigation or demands based upon:
     (i) in the case of Licensor being the Indemnifying Party (as defined
below), (A) any breach of any representation or warranty made by Licensor herein
or in any certificate, instrument or document delivered in connection and
contemporaneously herewith, (B) any breach of any covenant, agreement or
obligation of Licensor contained herein, or in any certificate, instrument or
document delivered hereunder, (C) any act of gross negligence or willful
misconduct by Licensor in performing its obligations under this Agreement, or
(D) the development, manufacture, use, handling, storage, sale or other
disposition of any Product arising from a Program for which Licensor exercised a
Program Option or Discontinuation Option; in each case, except (1) with respect
to Losses for which Licensor is entitled to indemnification under this ARTICLE 6
or (2) to the extent such Loss arises from the gross negligence or willful
misconduct of a Symphony Dynamo Indemnified Party, and
     (ii) in the case of Symphony Dynamo being the Indemnifying Party, (A) any
breach of any representation or warranty made by Symphony Dynamo herein or in
any
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

11



--------------------------------------------------------------------------------



 



certificate, instrument or document delivered in connection and
contemporaneously herewith, (B) any breach of any covenant, agreement or
obligation of Symphony Dynamo contained herein, or in any certificate,
instrument or document delivered hereunder, (C) any act of gross negligence or
willful misconduct by Symphony Dynamo in performing its obligations under this
Agreement, or (D) the development, manufacture, use, handling, storage, sale or
other disposition of Products (other than those Products arising from a Program
for which Licensor exercised a Program Option or Discontinuation Option) after
the end of the Term; in each case, except (1) with respect to Losses for which
Symphony Dynamo is entitled to indemnification under this ARTICLE 6 or (2) to
the extent such Loss arises from the gross negligence or willful misconduct of
any Licensor Indemnified Party.
     To the extent that the foregoing undertakings by Licensor and/or Symphony
Dynamo may be unenforceable for any reason, such Party shall make the maximum
contribution to the payment and satisfaction of any Loss that is permissible
under applicable Law.
          6.2. Notice of Claims. Any Indemnified Party that proposes to assert a
right to be indemnified under this ARTICLE 6 shall notify Licensor or Symphony
Dynamo, as applicable (the “Indemnifying Party”), promptly after receipt of
notice of commencement of any action, suit or proceeding against such
Indemnified Party (an “Indemnified Proceeding”) in respect of which a claim is
to be made under this ARTICLE 6, or the incurrence or realization of any Loss in
respect of which a claim is to be made under this ARTICLE 6, of the commencement
of such Indemnified Proceeding or of such incurrence or realization, enclosing a
copy of all relevant documents, including all papers served and claims made, but
the omission to notify the applicable Indemnifying Party promptly of any such
Indemnified Proceeding or incurrence or realization shall not relieve (a) such
Indemnifying Party from any liability that it may have to such Indemnified Party
under this ARTICLE 6 or otherwise, except, as to such Indemnifying Party’s
liability under this ARTICLE 6, to the extent, but only to the extent, that such
Indemnifying Party shall have been prejudiced by such omission, or (b) any other
indemnitor from liability that it may have to any Indemnified Party under the
Operative Documents.
          6.3. Defense of Proceedings. In case any Indemnified Proceeding shall
be brought against any Indemnified Party, it shall notify the applicable
Indemnifying Party of the commencement thereof and such Indemnifying Party shall
be entitled to participate in, and provided such Indemnified Proceeding involves
a claim solely for money damages and does not seek an injunction or other
equitable relief against the Indemnified Party and is not a criminal or
regulatory action, to assume the defense of, such Indemnified Proceeding with
counsel reasonably satisfactory to such Indemnified Party, and after notice from
such Indemnifying Party to such Indemnified Party of such Indemnifying Party’s
election so to assume the defense thereof and the failure by such Indemnified
Party to object to such counsel within ten (10) Business Days following its
receipt of such notice, such Indemnifying Party shall not be liable to such
Indemnified Party for legal or other expenses related to such Indemnified
Proceedings incurred after such notice of election to assume such defense except
as provided below and except for the reasonable costs of investigating,
monitoring or cooperating in such defense subsequently incurred by such
Indemnified Party reasonably necessary in connection with the defense thereof.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

12



--------------------------------------------------------------------------------



 



Such Indemnified Party shall have the right to employ its counsel in any such
Indemnified Proceeding, but the reasonable fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless:
          (a) the employment of counsel by such Indemnified Party at the expense
of the applicable Indemnifying Party has been authorized in writing by such
Indemnifying Party;
          (b) such Indemnified Party shall have reasonably concluded in its good
faith (which conclusion shall be determinative unless a court determines that
such conclusion was not reached reasonably and in good faith) that there is or
may be a conflict of interest between the applicable Indemnifying Party and such
Indemnified Party in the conduct of the defense of such Indemnified Proceeding
or that there are or may be one or more different or additional defenses,
claims, counterclaims, or causes of action available to such Indemnified Party
(it being agreed that in any case referred to in this clause (b) such
Indemnifying Party shall not have the right to direct the defense of such
Indemnified Proceeding on behalf of the Indemnified Party);
          (c) the applicable Indemnifying Party shall not have employed counsel
reasonably acceptable to the Indemnified Party to assume the defense of such
Indemnified Proceeding within a reasonable time after notice of the commencement
thereof (it being agreed that in any case referred to in this clause (c) such
Indemnifying Party shall not have the right to direct the defense of such
Indemnified Proceeding on behalf of the Indemnified Party and that this clause
(c) shall not be deemed to constitute a waiver of any conflict of interest that
may arise with respect to any such counsel); or
          (d) any counsel employed by the applicable Indemnifying Party shall
fail to timely commence or diligently conduct the defense of such Indemnified
Proceeding and such failure has materially prejudiced (or, in the reasonable
judgment of the Indemnified Party, is in danger of materially prejudicing) the
outcome of such Indemnified Proceeding;
in each of which cases the reasonable fees and expenses of counsel for such
Indemnified Party shall be at the expense of such Indemnifying Party. Only one
counsel shall be retained by all Indemnified Parties with respect to any
Indemnified Proceeding, unless counsel for any Indemnified Party reasonably
concludes in good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in good faith)
that there is or may be a conflict of interest between such Indemnified Party
and one or more other Indemnified Parties in the conduct of the defense of such
Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims, or causes of action available to
such Indemnified Party.
          6.4. Settlement. Without the prior written consent of such Indemnified
Party, such Indemnifying Party shall not settle or compromise, or consent to the
entry of any judgment in, any pending or threatened Indemnified Proceeding,
unless such settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Party from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no finding or
admission of any violation of Law or the rights of any Person by the Indemnified
Party, and (iv) is not in the nature of a criminal or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

13



--------------------------------------------------------------------------------



 



regulatory action. No Indemnified Party shall settle or compromise, or consent
to the entry of any judgment in, any pending or threatened Indemnified
Proceeding in respect of which any payment would result hereunder or under the
Operative Documents without the prior written consent of the Indemnifying Party,
such consent not to be unreasonably conditioned, withheld or delayed.
          6.5. Limitation of Liability. TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, NEITHER PARTY NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
MEMBERS, MANAGERS, EMPLOYEES, INDEPENDENT CONTRACTORS OR AGENTS SHALL HAVE ANY
LIABILITY OF ANY TYPE (INCLUDING, BUT NOT LIMITED TO, CLAIMS IN CONTRACT,
NEGLIGENCE AND TORT LIABILITY) FOR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE
OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, THE LOSS OF
OPPORTUNITY, LOSS OF USE OR LOSS OF REVENUE OR PROFIT IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR THE SERVICES PERFORMED HEREUNDER, EVEN IF SUCH
DAMAGES MAY HAVE BEEN FORESEEABLE. THE FOREGOING SHALL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS PURSUANT TO THIS ARTICLE 6.
          6.6. Insurance. Each Party shall maintain insurance, including on the
part of Symphony Dynamo, product liability insurance, with respect to its
activities under this Agreement. Such insurance shall be in such amounts and
subject to such deductibles as are prevailing in the industry from time to time.
Symphony Dynamo shall maintain a minimum of an aggregate of not less than
$10,000,000 in directors and officers insurance and an aggregate of not less
than $10,000,000 in product liability insurance. Notwithstanding anything to the
contrary herein, this Section 6.6 shall survive only for a period of two
(2) years following termination or expiration of this Agreement.
ARTICLE 7
TERM AND TERMINATION
          7.1. Term. This Agreement shall commence on the Closing Date and shall
remain in force until terminated as provided herein.
          7.2. Termination.
          (a) Either Party may terminate this Agreement at any time if the other
Party is in material default or breach of this Agreement that has resulted in,
or would reasonably be expected to result in, a material adverse effect on the
Programs or the non-breaching Party’s rights under the Operative Documents, and
such material default or breach continues unremedied for a period of [ * ] days
after written notice thereof is delivered to the defaulting or breaching party.
          (b) Licensor may terminate this Agreement at any time upon written
notice to Symphony Dynamo if (i) Investors materially breaches Sections 2 or 3
of the Funding Agreement, (ii) Holdings breaches Section 2 of the Subscription
Agreement or (iii) Holdings or Symphony Dynamo is in material default or breach
the Purchase Option Agreement that has
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

14



--------------------------------------------------------------------------------



 



resulted in, or would reasonably be expected to result in, a material adverse
effect on the Licensor’s rights under the Purchase Option Agreement and such
default or breach is not cured within [ * ] days after written notice of such
default or breach under the Purchase Option Agreement is delivered to the
defaulting or breaching Party.
          (c) Upon any termination of this Agreement, all license rights granted
herein (except for those rights granted in or pursuant to Section 2.5) shall
immediately terminate.
          7.3. Survival. The following Sections and Articles shall survive any
expiration or termination of this Agreement: Sections 2.11, 4.1, 5.2 and 7.3,
and Articles 6 and 8.
          7.4. Bankruptcy. All rights and licenses granted under this Agreement
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
United States Bankruptcy Code (the “Bankruptcy Code”), licenses to “Intellectual
Property” as defined in the Bankruptcy Code. The Parties agree that each Party
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code.
ARTICLE 8
MISCELLANEOUS
          8.1. Notices. Any notice, request, demand, waiver, consent, approval
or other communication which is required or permitted to be given to any Party
shall be in writing and shall be deemed given only if delivered to the Party
personally or sent to the Party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 8.1), by next Business Day
delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the Party at its address set
forth below:
          Licensor:
Dynavax Technologies Corporation
2929 Seventh Street, Suite 100
Berkeley, CA 94710
Attn: Deborah Smeltzer, VP, Operations & CFO
Facsimile: (510) 848-1327
          Symphony Dynamo:
Symphony Dynamo, Inc.
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Charles W. Finn, Ph.D.
Facsimile: (301) 762-6154
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

15



--------------------------------------------------------------------------------



 



          with a copy to:
Symphony Capital Partners, L.P.
875 Third Avenue
18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
          and
Symphony Strategic Partners, LLC
875 Third Avenue
18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.
          8.2. Entire Agreement. This Agreement (including any Annexes,
Schedules, Exhibits or other attachments hereto) and the agreements referred to
herein (including the Operative Documents) constitute the entire agreement
between the Parties with respect to the subject matter hereof, and no oral or
written statement may be used to interpret or vary the meaning of the terms and
conditions hereof. This Agreement supersedes any prior or contemporaneous
agreements and understandings, whether written or oral, between the Parties with
respect to the subject matter hereof, including the Original Agreement but
excluding the Operative Documents.
          8.3. Assignment. Neither Party may assign or otherwise transfer this
Agreement without the prior written consent of the other Party; provided,
however, that (i) Licensor may assign this Agreement or any of its rights and
obligations hereunder without the consent of Symphony Dynamo (A) to an Affiliate
or in connection with a merger or the sale of all or substantially all of the
assets of the Licensor to which this Agreement relates, or (B) to the Surviving
Entity in the event Licensor undergoes a Change of Control in compliance with
Article 14 of the Amended and Restated Research and Development Agreement,
provided, however, the Licensed Patent Rights and Licensed Know-How shall not be
construed, as a result of such assignment, to include any patent rights,
know-how, trade secret, and other intellectual property that, prior to such
Change of Control, were owned or Controlled by the Person (other than Licensor)
involved in such Change of Control; and (ii) after expiration of the Term
without Licensor’s exercise of the Purchase Option, Symphony Dynamo may assign
this Agreement to any Person without the prior, written consent of Licensor.
Assignment of this Agreement by either Party shall not relieve the assignor of
its obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

16



--------------------------------------------------------------------------------



 



          8.4. Headings. The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of the Agreement.
          8.5. Independent Contractor. Each Party shall be acting as an
independent contractor in performing under this Agreement and shall not be
considered or deemed to be an agent, employee, joint venturer or partner of the
other Party.
          8.6. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.
          8.7. No Third-Party Beneficiaries. Except with respect to certain
indemnification obligations and liability limitations pursuant to ARTICLE 6,
nothing in this Agreement, either express or implied, is intended to or shall
confer upon any third party any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.
          8.8. Compliance with Laws. In performing under this Agreement, each
Party shall comply with all applicable Laws, including without limitation, the
United States Food and Drug Administration and the United States Export
Administration regulations.
          8.9. Amendment. This Agreement may not be amended or modified except
by an instrument in writing signed by authorized representatives of Licensor and
Symphony Dynamo.
          8.10. Governing Law; Consent to Jurisdiction and Service of Process.
          (a) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          (b) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
The City of New York, Borough of Manhattan, and any appellate court from any
jurisdiction thereof, in any action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment, and each of
the Parties hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by Law, in such federal
court. Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Nothing in this
Agreement shall affect any right that any Party may otherwise have to bring any
action or proceeding relating to this Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

17



--------------------------------------------------------------------------------



 



          (c) Each of the Parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court. Each of the Parties hereby irrevocably waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          8.11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
          8.12. Counterparts. This Agreement may be executed in one or more
counterparts, and by the respective Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same Agreement.
          8.13. No Waiver. The failure of either Party to enforce at any time
for any period the provisions of or any rights deriving from this Agreement
shall not be construed to be a waiver of such provisions or rights or the right
of such Party thereafter to enforce such provisions.
{SIGNATURES FOLLOW ON NEXT PAGE}
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed as of the date first written above by their respective duly authorized
officers.

          SYMPHONY DYNAMO, INC.    
 
       
By:
  /s/ Harri V. Taranto    
 
       
 
  Name: Harri V. Taranto    
 
  Title: Chairman of the Board    

          SYMPHONY DYNAMO HOLDINGS LLC          
By:
       Symphony Capital Partners, L.P.,    
 
       its Manager    
 
       
By:
       Symphony Capital GP, L.P.,    
 
       its general partner    
 
       
By:
       Symphony GP, LLC,    
 
       its general partner    
 
       
By:
  /s/ Mark Kessel    
 
       
 
  Name: Mark Kessel    
 
  Title: Managing Member    

          DYNAVAX TECHNOLOGIES CORPORATION    
 
       
By:
  /s/ Dino Dina    
 
       
 
  Name: Dino Dina, M.D.    
 
  Title: President & Chief Executive Officer    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Novated and Restated Technology License Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A
CERTAIN DEFINITIONS
     “$” means United States dollars.
     “Accredited Investor” has the meaning set forth in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended.
     “Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101
et seq.
     “Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B of the
Amended and Restated Research and Development Agreement.
     “Additional Funds” has the meaning set forth in Section 2(b) of the Funding
Agreement.
     “Additional Funding Date” has the meaning set forth in Section 3 of the
Funding Agreement.
     “Additional Party” has the meaning set forth in Section 13 of the
Confidentiality Agreement.
     “Additional Regulatory Filings” means such Governmental Approvals as
required to be made under any law applicable to the purchase of the Symphony
Dynamo Equity Securities under the Purchase Option Agreement.
     “Adjusted Capital Account Deficit” has the meaning set forth in
Section 1.01 of the Holdings LLC Agreement.
     “Affected Member” has the meaning set forth in Section 27 of the Investors
LLC Agreement.
     “Affiliate” means, with respect to any Person (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any officer, director, general partner, member or trustee of such Person,
or (iii) any Person who is an officer, director, general partner, member or
trustee of any Person described in clauses (i) or (ii) of this sentence. For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 50% of the directors, managers,
general partners, or persons exercising similar authority with respect to such
Person or entities.
     “Amended and Restated Research and Development Agreement” means the Amended
and Restated Research and Development Agreement dated as of the Closing Date,
among Dynavax, Holdings and Symphony Dynamo.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-1



--------------------------------------------------------------------------------



 



     “Asset Value” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
     “Auditors” means an independent certified public accounting firm of
recognized national standing.
     [ * ]
     “Bankruptcy Code” means the United States Bankruptcy Code.
     “Berna” has the meaning set forth in Section 11.1(a) of the Amended and
Restated Research and Development Agreement.
     “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in The City of New York or the City of San Francisco
are authorized or required by law to remain closed.
     “Cancer Products” mean [ * ].
     “Cancer Program” means the identification, development, manufacture and/or
use of any Cancer Products in accordance with the Development Plan.
     “Capital Contributions” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Cash Available for Distribution” has the meaning set forth in Section 1.01
of the Holdings LLC Agreement.
     “Chair” has the meaning set forth in Paragraph 4 of Annex B to the Amended
and Restated Research and Development Agreement.
     “Change of Control” means and includes the occurrence of any of the
following events, but specifically excludes (i) acquisitions of capital stock
directly from Dynavax for cash, whether in a public or private offering,
(ii) sales of capital stock by stockholders of Dynavax, and (iii) acquisitions
of capital stock by or from any employee benefit plan or related trust:
     (a) the merger, reorganization or consolidation of Dynavax into or with
another corporation or legal entity in which Dynavax’s stockholders holding the
right to vote with respect to matters generally immediately preceding such
merger, reorganization or consolidation, own less than fifty percent (50%) of
the voting securities of the surviving entity; or
     (b) the sale of all or substantially all of Dynavax’s assets or business.
     “Class A Member” means a holder of a Class A Membership Interest.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-2



--------------------------------------------------------------------------------



 



     “Class A Membership Interest” means a Class A Membership Interest in
Holdings.
     “Class B Member” means a holder of a Class B Membership Interest.
     “Class B Membership Interest” means a Class B Membership Interest in
Holdings.
     “Class C Member” means a holder of a Class C Membership Interest.
     “Class C Membership Interest” means a Class C Membership Interest in
Holdings.
     “Closing Certificate for Section 5.1(e)” means the written certificate,
pertaining to the representations made by Dynavax under Section 5.1(e) of the
Novated and Restated Technology License Agreement, provided by Dynavax to
Symphony Dynamo Holdings LLC and Symphony Dynamo on the Closing Date.
     “Closing Certificate for Section 5.1(f)” means the written certificate,
pertaining to the representations made by Dynavax under Section 5.1(f) of the
Novated and Restated Technology License Agreement, provided by Dynavax to
Symphony Dynamo Holdings LLC and Symphony Dynamo on the Closing Date.
     “Client Schedules” has the meaning set forth in Section 5(b)(i) of the RRD
Services Agreement.
     “Clinical Budget Component” has the meaning set forth in Section 4.1 of the
Amended and Restated Research and Development Agreement.
     “Closing Date” means April 18, 2006.
     “CMC” means the chemistry, manufacturing and controls documentation as
required for filings with Regulatory Authority relating to the manufacturing,
production and testing of drug products.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Committed Capital” means $50,000,000.00.
     “Common Stock” means the common stock, par value $0.01 per share, of
Symphony Dynamo.
     “Company Expenses” has the meaning set forth in Section 5.09 of the
Holdings LLC Agreement.
     “Company Property” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Confidential Information” has the meaning set forth in Section 2 of the
Confidentiality Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-3



--------------------------------------------------------------------------------



 



     “Confidentiality Agreement” means the Confidentiality Agreement, dated as
of the Closing Date, among Symphony Dynamo, Holdings, Dynavax, each Symphony
Fund, SCP, SSP, Investors, Symphony Capital, RRD and Ann M. Arvin, M.D.
     “Conflict Transaction” has the meaning set forth in Article X of the
Symphony Dynamo Charter.
     “Control” means, with respect to any material, information or intellectual
property right, that a Party owns or has a license to such item or right, and
has the ability to grant the other Party access, a license or a sublicense (as
applicable) in or to such item or right as provided in the Operative Documents
without violating the terms of any agreement or other arrangement with any third
party.
     “Debt” of any Person means, without duplication:
(a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person for the deferred purchase price of property
or services (other than any portion of any trade payable obligation that shall
not have remained unpaid for 91 days or more from the later of (A) the original
due date of such portion and (B) the customary payment date in the industry and
relevant market for such portion),
(c) all obligations of such Person evidenced by bonds, notes, debentures or
other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (whether or not the rights and remedies of the seller or lender under
such agreement in an event of default are limited to repossession or sale of
such property),
(e) all Capitalized Leases to which such Person is a party,
(f) all obligations, contingent or otherwise, of such Person under acceptance,
letter of credit or similar facilities,
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Securities of such Person,
(h) the net amount of all financial obligations of such Person in respect of
Hedge Agreements,
(i) the net amount of all other financial obligations of such Person under any
contract or other agreement to which such Person is a party,
(j) all Debt of other Persons of the type described in clauses (a) through
(i) above guaranteed, directly or indirectly, in any manner by such Person, or
in effect guaranteed, directly or indirectly, by such Person through an
agreement (A) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (C) to supply funds to or in any other manner invest in the
debtor
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-4



--------------------------------------------------------------------------------



 



(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (D) otherwise to
assure a creditor against loss, and
(k) all Debt of the type described in clauses (a) through (i) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including accounts and
contract rights) owned or held or used under lease or license by such Person,
even though such Person has not assumed or become liable for payment of such
Debt.
     “Development Budget” means the budget (comprised of the Management Budget
Component and the Clinical Budget Component) for the implementation of the
Development Plan (the initial form of which was agreed upon by Dynavax and
Symphony Dynamo as of the Closing Date and attached to the Amended and Restated
Research and Development Agreement as Annex D thereto), as may be further
developed and revised from time to time in accordance with the Development
Committee Charter and the Amended and Restated Research and Development
Agreement.
     “Development Committee” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.
     “Development Committee Charter” has the meaning set forth in Article 3 of
the Amended and Restated Research and Development Agreement.
     “Development Committee Member” has the meaning set forth in Paragraph 1 of
Annex B to the Amended and Restated Research and Development Agreement.
     “Development Plan” means the development plan covering all the Programs
(the initial form of which was agreed upon by Dynavax and Symphony Dynamo as of
the Closing Date and attached to the Amended and Restated Research and
Development Agreement as Annex C thereto), as may be further developed and
revised from time to time in accordance with the Development Committee Charter
and the Amended and Restated Research and Development Agreement.
     “Development Services” has the meaning set forth in Section 1(b) of the RRD
Services Agreement.
     “Director(s)” has the meaning set forth in the Preliminary Statement of the
Indemnification Agreement.
     “Disclosing Party” has the meaning set forth in Section 3 of the
Confidentiality Agreement.
     “Discontinuation Closing Date” has the meaning set forth in Section 11.3 of
the Amended and Restated Research and Development Agreement.
     “Discontinuation Date” means any date designated by Symphony Dynamo which
shall occur on or after the 90th day following the receipt by Dynavax of notice
from Symphony
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-5



--------------------------------------------------------------------------------



 



Dynamo of Symphony Dynamo’s intent to discontinue a Program in accordance with
the terms of the Amended and Restated Research and Development Agreement.
     “Discontinuation Option” has the meaning set forth in Section 11.3 of the
Amended and Restated Research and Development Agreement.
     “Discontinuation Price” has the meaning set forth in Section 11.3 of the
Amended and Restated Research and Development Agreement.
     “Discontinuation Price Dispute Notice” has the meaning set forth in
Section 11.3(b) of the Amended and Restated Research and Development Agreement.
     “Discontinued Program” has the meaning set forth in Section 2.11 of the
Novated and Restated Technology License Agreement.
     “Discontinuation Program Funding” has the meaning set forth in
Section 11.3(b) of the Amended and Restated Research and Development Agreement.
     “Disinterested Directors” has the meaning set forth in Article X of the
Symphony Dynamo Charter.
     “Distribution” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
     “Dynavax” means Dynavax Technologies Corporation, a Delaware corporation.
     “Dynavax Common Stock” means the common stock, par value $0.001 per share,
of Dynavax.
     “Dynavax Common Stock Valuation” has the meaning set forth in Section 2(e)
of the Purchase Option Agreement.
     “Dynavax Obligations” has the meaning set forth in Section 6.1 of the
Amended and Restated Research and Development Agreement.
     “Dynavax Personnel” has the meaning set forth in Section 8.4 of the Amended
and Restated Research and Development Agreement.
     “Dynavax Subcontractor” has the meaning set forth in Section 6.2 of the
Amended and Restated Research and Development Agreement.
     “Early Purchase Option Exercise” has the meaning set forth in
Section 1(c)(iv) of the Purchase Option Agreement.
     “Effective Registration Date” has the meaning set forth in Section 1(b) of
the Registration Rights Agreement
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-6



--------------------------------------------------------------------------------



 



     “Encumbrance” means (i) any security interest, pledge, mortgage, lien
(statutory or other), charge or option to purchase, lease or otherwise acquire
any interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement, license or other encumbrance of
any kind, preference or priority, or (iii) any other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement).
     “Enhancements” means findings, improvements, discoveries, inventions,
additions, modifications, enhancements, derivative works, clinical development
data, or changes to the Licensed Intellectual Property and/or Regulatory Files,
in each case whether or not patentable.
     “Equity Securities” means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
     “ERISA” means the United States Employee Retirement Income Security Act of
1974, as amended.
     “Excepted Debt” has the meaning set forth in Section 5(c)(iii) of the
Purchase Option Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Excluded ISS” means [ * ].
     “Existing NDA” has the meaning set forth in Section 2 of the
Confidentiality Agreement.
     “External Directors” has the meaning set forth in the preamble of the
Confidentiality Agreement.
     “FDA” means the United States Food and Drug Administration or its successor
agency in the United States.
     “FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended and
Restated Research and Development Agreement.
     “Final Discontinuation Price” has the meaning set forth in Section 11.3(c)
of the Amended and Restated Research and Development Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-7



--------------------------------------------------------------------------------



 



     “Financial Audits” has the meaning set forth in Section 6.6 of the Amended
and Restated Research and Development Agreement.
     “Financing” has the meaning set forth in the Preliminary Statement of the
Purchase Option Agreement.
     “Fiscal Year” has the meaning set forth in each Operative Document in which
it appears.
     “Form S-3” means the Registration Statement on Form S-3 as defined under
the Securities Act.
     “FTE” has the meaning set forth in Section 4.1 of the Amended and Restated
Research and Development Agreement.
     “Funding Agreement” means the Funding Agreement, dated as of the Closing
Date, among Dynavax, SCP and Investors.
     “Funding Notice” has the meaning set forth in Section 2(b) of the Funding
Agreement.
     “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
     “Governmental Approvals” means authorizations, consents, orders,
declarations or approvals of, or filings with, or terminations or expirations of
waiting periods imposed by any Governmental Authority.
     “Governmental Authority” means any United States or non-United States
federal, national, supranational, state, provincial, local, or similar
government, governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.
     “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
     “Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract or other similar hedging agreement.
     “Hepatitis B Products” mean [ * ].
     “Hepatitis B Program” means the identification, development, manufacture
and/or use of any Hepatitis B Products in Accordance with the Development Plan.
     “Hepatitis C Products” mean [ * ].
     “Hepatitis C Program” means the identification, development, manufacture
and/or use of any Hepatitis C Products in Accordance with the Development Plan.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-8



--------------------------------------------------------------------------------



 



     “Holdings” means Symphony Dynamo Holdings LLC, a Delaware limited liability
company.
     “Holdings Claims” has the meaning set forth in Section 5.01 of the Warrant
Purchase Agreement.
     “Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Holdings, dated as of the Closing Date.
     “HSR Act Filings” means the premerger notification and report forms
required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
     “IND” means an Investigational New Drug Application, as described in 21
U.S.C. § 355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the
United States Food and Drug Administration, or any foreign equivalent thereof.
     “Indemnification Agreement” means the Indemnification Agreement among
Symphony Dynamo and the Directors named therein, dated as of the Closing Date.
     “Indemnified Party” has the meaning set forth in each Operative Document in
which it appears.
     “Indemnified Proceeding” has the meaning set forth in each Operative
Document in which it appears.
     “Indemnifying Party” has the meaning set forth in each Operative Document
in which it appears.
     “Independent Accountant” has the meaning set forth in Section 11.3(c) of
the Amended and Restated Research and Development Agreement.
     “Initial Development Budget” means the initial development budget prepared
by representatives of Symphony Dynamo and Dynavax prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as Annex
D thereto.
     “Initial Development Plan” means the initial development plan prepared by
representatives of Symphony Dynamo and Dynavax prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as Annex
C thereto.
     “Initial Funds” has the meaning set forth in Section 2(a) of the Funding
Agreement.
     “Initial Holdings LLC Agreement” means the Agreement of Limited Liability
Company of Holdings, dated January 10, 2006.
     “Initial Investors LLC Agreement” means the Agreement of Limited Liability
Company of Investors, dated January 10, 2006.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-9



--------------------------------------------------------------------------------



 



     “Initial LLC Member” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Interest Certificate” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended.
     “Investment Overview” means the investment overview describing the
transactions entered into pursuant to the Operative Documents.
     “Investment Policy” has the meaning set forth in Section 1(a)(vi) of the
RRD Services Agreement.
     “Investors” means Symphony Dynamo Investors LLC.
     “Investors LLC Agreement” means the Amended and Restated Agreement of
Limited Liability Company of Investors dated as of the Closing Date
     “IRS” means the U.S. Internal Revenue Service.
     “ISS” means any synthetic oligonucleotide sequence or chimeric
oligonucleotide sequence that modulates an immune response, including, but not
limited to, such sequences referred to by Dynavax as immunostimulatory
sequences, chimeric immunomodulatory compounds and branched immunomodulatory
compounds.
     “Knowledge” means the actual (and not imputed) knowledge of the executive
officers of Dynavax, without the duty of inquiry or investigation.
     “Law” means any law, statute, treaty, constitution, regulation, rule,
ordinance, order or Governmental Approval, or other governmental restriction,
requirement or determination, of or by any Governmental Authority.
     “License” has the meaning set forth in the Preliminary Statement of the
Purchase Option Agreement.
     “Licensed Intellectual Property” means the Licensed Patent Rights, Symphony
Dynamo Enhancements, Licensor Enhancements and the Licensed Know-How.
     “Licensed Know-How” means [ * ].
          (a) “Licensed Patent Rights” means:[ * ].
     “Licensor” means Dynavax.
     “Licensor Enhancements” means [ * ].
     “Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-10



--------------------------------------------------------------------------------



 



     “Liquidating Event” has the meaning set forth in Section 8.01 of the
Holdings LLC Agreement.
     “LLC Agreements” means the Initial Holdings LLC Agreement, the Holdings LLC
Agreement, the Initial Investors LLC Agreement and the Investors LLC Agreement.
     “Loss” has the meaning set forth in each Operative Document in which it
appears.
     “Management Budget Component” has the meaning set forth in Section 4.1 of
the Amended and Restated Research and Development Agreement.
     “Management Fee” has the meaning set forth in Section 6(a) of the RRD
Services Agreement.
     “Manager” means (i) for each LLC Agreement in which it appears, the meaning
set forth in such LLC Agreement, and (ii) for each other Operative Document in
which it appears, RRD.
     “Management Services” has the meaning set forth in Section 1(a) of the RRD
Services Agreement.
     “Manager Event” has the meaning set forth in Section 3.01(g) of the
Holdings LLC Agreement.
     “Material Adverse Effect” means, with respect to any Person, a material
adverse effect on (i) the business, assets, property or condition (financial or
otherwise) of such Person or, (ii) its ability to comply with and satisfy its
respective agreements and obligations under the Operative Documents or,
(iii) the enforceability of the obligations of such Person of any of the
Operative Documents to which it is a party.
     “Material Subsidiary” means, at any time, a Subsidiary of Dynavax having
assets in an amount equal to at least 5% of the amount of total consolidated
assets of Dynavax and its Subsidiaries (determined as of the last day of the
most recent reported fiscal quarter of Dynavax) or revenues or net income in an
amount equal to at least 5% of the amount of total consolidated revenues or net
income of Dynavax and its Subsidiaries for the 12-month period ending on the
last day of the most recent reported fiscal quarter of Dynavax.
     “Medical Discontinuation Event” means [ * ].
     “Membership Interest” means (i) for each LLC Agreement in which it appears,
the meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, the meaning set forth in the Holdings LLC
Agreement.
     “NASDAQ” means the National Association of Securities Dealers Automated
Quotation System.
     “NDA” means a New Drug Application, as defined in the regulations
promulgated by the United States Food and Drug Administration, or any foreign
equivalent thereof.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-11



--------------------------------------------------------------------------------



 



     “Non-Dynavax Capital Transaction” means any (i) sale or other disposition
of all or part of the Symphony Dynamo Shares or all or substantially all of the
operating assets of Symphony Dynamo, to a Person other than Dynavax or an
Affiliate of Dynavax or (ii) distribution in kind of the Symphony Dynamo Shares
following the expiration of the Purchase Option.
     “Non-Symphony Dynamo ISS” means [ * ].
     “Novated and Restated Technology License Agreement” means the Novated and
Restated Technology License Agreement, dated as of the Closing Date, among
Dynavax, Symphony Dynamo and Holdings.
     “Operative Documents” means, collectively, the Indemnification Agreement,
the Holdings LLC Agreement, the Purchase Option Agreement, the Warrant Purchase
Agreement, the Registration Rights Agreement, the Subscription Agreement, the
Technology License Agreement, the Novated and Restated Technology License
Agreement, the RRD Services Agreement, the Research and Development Agreement,
the Amended and Restated Research and Development Agreement, the Confidentiality
Agreement, the Funding Agreement and each other certificate and agreement
executed in connection with any of the foregoing documents.
     “Organizational Documents” means any certificates or articles of
incorporation or formation, partnership agreements, trust instruments, bylaws or
other governing documents.
     “Partial Stock Payment” has the meaning set forth in Section 3(a)(iii) of
the Purchase Option Agreement.
     “Party(ies)” means, for each Operative Document or other agreement in which
it appears, the parties to such Operative Document or other agreement, as set
forth therein. With respect to any agreement in which a provision is included
therein by reference to a provision in another agreement, the term “Party” shall
be read to refer to the parties to the document at hand, not the agreement that
is referenced.
     “Payment Terms” has the meaning set forth in Section 8.2 of the Amended and
Restated Research and Development Agreement.
     “Percentage” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
     “Permitted Investments” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Permitted Lien” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
     “Person” means any individual, partnership (whether general or limited),
limited liability company, corporation, trust, estate, association, nominee or
other entity.
     “Personnel” of a Party means such Party, its employees, subcontractors,
consultants, representatives and agents.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-12



--------------------------------------------------------------------------------



 



     “Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or, if
such bank ceases to exist or is not quoting a base rate, prime rate reference
rate or similar rate for United States dollar loans, such other major money
center commercial bank in New York City selected by the Manager.
     “Products” means Cancer Products, Hepatitis B Products and Hepatitis C
Products.
     “Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
     “Program Option” has the meaning set forth in Section 11.1(a) of the
Amended and Restated Research and Development Agreement.
     “Program Option Closing Date” has the meaning set forth in Section 11.1(b)
of the Amended and Restated Research and Development Agreement.
     “Program Option Exercise Date” has the meaning set forth in Section 11.1(b)
of the Amended and Restated Research and Development Agreement.
     “Program Option Exercise Notice” has the meaning set forth in
Section 11.1(b) of the Amended and Restated Research and Development Agreement.
     “Program Option Period” has the meaning set forth in Section 11.1(a) of the
Amended and Restated Research and Development Agreement.
     “Programs” means Cancer Program, Hepatitis B Program and Hepatitis C
Program.
     “Protocol” means a written protocol that meets the substantive requirements
of Section 6 of the ICH Guideline for Good Clinical Practice as adopted by the
FDA, effective May 9, 1997 and is included within the Development Plan or later
modified or added to the Development Plan pursuant to the Amended and Restated
Research and Development Agreement.
     “Public Companies” has the meaning set forth in Section 5(e) of the
Purchase Option Agreement.
     “Purchase Option” has the meaning set forth in Section 1(a) of the Purchase
Option Agreement.
     “Purchase Option Agreement” means this Purchase Option Agreement dated as
of the Closing Date, among Dynavax, Holdings and Symphony Dynamo.
     “Purchase Option Closing” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.
     “Purchase Option Closing Date” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-13



--------------------------------------------------------------------------------



 



     “Purchase Option Commencement Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
     “Purchase Option Exercise Date” has the meaning set forth in Section 2(a)
of the Purchase Option Agreement.
     “Purchase Option Exercise Notice” has the meaning set forth in Section 2(a)
of the Purchase Option Agreement.
     “Purchase Option Interim Date” has the meaning set forth in Section 2(b)(i)
of the Purchase Option Agreement.
     “Purchase Option Period” has the meaning set forth in Section 1(c)(iii) of
the Purchase Option Agreement.
     “Purchase Price” has the meaning set forth in Section 2(b) of the Purchase
Option Agreement.
     “Put Option” has the meaning set forth in Section 2A of the Purchase Option
Agreement.
     “Put Option Exercise Notice” has the meaning set forth in Section 2A of the
Purchase Option Agreement.
     “QA Audits” has the meaning set forth in Section 6.5 of the Amended and
Restated Research and Development Agreement.
     “Quarterly Price” has the meaning set forth in Section 2(b)(i) of the
Purchase Option Agreement.
     “Regents” has the meaning set forth in Section 3.1 of the Novated and
Restated Technology License Agreement.
     “Regents Agreement” has the meaning set forth in Section 3.1 of the Novated
and Restated Technology License Agreement.
     “Registration Rights Agreement” means the Registration Rights Agreement
dated as of the Closing Date, between Dynavax and Holdings.
     “Registration Statement” has the meaning set forth in Section 1(b) of the
Registration Rights Agreement.
     “Regulatory Authority” means the United States Food and Drug
Administration, or any successor agency in the United States, or any health
regulatory authority(ies) in any other country that is a counterpart to the FDA
and has responsibility for granting registrations or other regulatory approval
for the marketing, manufacture, storage, sale or use of drugs in such other
country.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-14



--------------------------------------------------------------------------------



 



     “Regulatory Allocation” has the meaning set forth in Section 3.06 of the
Holdings LLC Agreement.
     “Regulatory Files” means any IND, NDA or any other filings filed with any
Regulatory Authority with respect to the Programs.
     “Related Oncology Products Agreement” has the meaning set forth in
Section 11.4 of the Amended and Restated Research and Development Agreement.
     “Replacement Warrant(s)” has the meaning set forth in Section 7.08 of the
Warrant Purchase Agreement.
     “Representative” of any Person means such Person’s shareholders,
principals, directors, officers, employees, members, managers and/or partners.
     “Research and Development Agreement” means the Research and Development
Agreement dated as of the Closing Date, between Dynavax and Holdings.
     “Rhein” has the meaning set forth in Section 11.1(a) of the Amended and
Restated Research and Development Agreement.
     “Rhein Sale Agreement” has the meaning set forth in Section 11.2(a) of the
Amended and Restated Research and Development Agreement.
     “RRD” means RRD International, LLC, a Delaware limited liability company.
     “RRD Indemnified Party” has the meaning set forth in Section 10(a) of the
RRD Services Agreement.
     “RRD Loss” has the meaning set forth in Section 10(a) of the RRD Services
Agreement.
               “RRD Parties” has the meaning set forth in Section 9(e) of the
RRD Services Agreement.
     “RRD Personnel” has the meaning set forth in Section 1(a)(ii) of the RRD
Services Agreement.
     “RRD Services Agreement” means the RRD Services Agreement between Symphony
Dynamo and RRD, dated as the Closing Date, 2006.
     “Schedule K-1” has the meaning set forth in Section 9.02(a) of the Holdings
LLC Agreement.
     “Scheduled Meeting” has the meaning set forth in Paragraph 6 of Annex B of
the Amended and Restated Research and Development Agreement.
     “Scientific Discontinuation Event” has the meaning set forth in
Section 4.2(c) of the Amended and Restated Research and Development Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-15



--------------------------------------------------------------------------------



 



     “SCP” means Symphony Capital Partners, L.P., a Delaware limited
partnership.
     “SD Program Option” has the meaning set forth in Section 11.2(b) of the
Amended and Restated Research and Development Agreement.
     “SD Program Option Exercise Notice” has the meaning set forth in
Section 11.2(b) of the Amended and Restated Research and Development Agreement.
     “SEC” means the United States Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Selected ISS” means [ * ].
     “Shareholder” means any Person who owns any Symphony Dynamo Shares.
     “Solvent” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
     “SSP” means Symphony Strategic Partners, LLC, a Delaware limited liability
company.
     “Stock Payment Date” has the meaning set forth in Section 2 of the
Subscription Agreement.
     “Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.
     “Subcontracting Agreement” has the meaning set forth in Section 6.2 of the
Amended and Restated Research and Development Agreement.
     “Subscription Agreement” means the Subscription Agreement between Symphony
Dynamo and Holdings, dated as the Closing Date.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
     “Surviving Entity” means the surviving or resulting “parent” legal entity
which is surviving entity to Dynavax after giving effect to a Change of Control.
     “Symphony Capital” means Symphony Capital LLC, a Delaware limited liability
company.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-16



--------------------------------------------------------------------------------



 



     “Symphony Dynamo” means Symphony Dynamo, Inc., a Delaware corporation.
     “Symphony Dynamo Auditors” has the meaning set forth in Section 5(b) of the
RRD Services Agreement.
     “Symphony Dynamo Board” means the board of directors of Symphony Dynamo.
     “Symphony Dynamo By-laws” means the By-laws of Symphony Dynamo, as adopted
by resolution of the Symphony Dynamo Board on the Closing Date.
     “Symphony Dynamo Charter” means the Amended and Restated Certificate of
Incorporation of Symphony Dynamo, dated as of the Closing Date.
     “Symphony Dynamo Director Event” has the meaning set forth in
Section 3.01(h)(i) of the Holdings LLC Agreement.
     “Symphony Dynamo Enhancements” means [ * ].
     “Symphony Dynamo Equity Securities” means the Common Stock and any other
stock or shares issued by Symphony Dynamo.
     “Symphony Dynamo Loss” has the meaning set forth in Section 10(b) of the
RRD Services Agreement.
     “Symphony Dynamo Shares” has the meaning set forth in Section 2.02 of the
Holdings LLC Agreement.
     “Symphony Fund(s)” means Symphony Capital Partners, L.P., a Delaware
limited partnership, and Symphony Strategic Partners, LLC, a Delaware limited
liability company.
     “Tangible Materials” means [ * ].
     “Tax Amount” has the meaning set forth in Section 4.02 of the Holdings LLC
Agreement.
     “Technology License Agreement” means the Technology License Agreement,
dated as of the Closing Date, between Dynavax and Holdings.
     “Term” has the meaning set forth in Section 4(b)(iii) of the Purchase
Option Agreement, unless otherwise stated in any Operative Document.
     “Territory” means the world.
     “Third Party IP” has the meaning set forth in Section 2.11 of the Novated
and Restated Technology License Agreement.
     “Third Party Licensor” means a third party from which Dynavax has received
a license or sublicense to Licensed Intellectual Property.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-17



--------------------------------------------------------------------------------



 



     “Transfer” has for each Operative Document in which it appears the meaning
set forth in such Operative Document.
     “Transferee” has, for each Operative Document in which it appears, the
meaning set forth in such Operative Document.
     “Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Warrant(s)” means the “Warrant” as defined in Section 2.01 of the Warrant
Purchase Agreement, and/or any successor certificates exercisable for Warrant
Shares issued by Dynavax.
     “Warrant Closing” has the meaning set forth in Section 2.03 of the Warrant
Purchase Agreement.
     “Warrant Date” has the meaning set forth in Section 2.02 of the Warrant
Purchase Agreement.
     “Warrant Purchase Agreement” means the Warrant Purchase Agreement, dated as
of the Closing Date, between Dynavax and Holdings.
     “Warrant Shares” has the meaning set forth in Section 2.01 of the Warrant
Purchase Agreement.
     “Warrant Surrender Price” has the meaning set forth in Section 7.08 of the
Warrant Purchase Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Novated and Restated Technology License Agreement

A-18



--------------------------------------------------------------------------------



 



ANNEX B
LICENSED PATENT RIGHTS
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex B to the
Novated and Restated Technology License Agreement

B-1



--------------------------------------------------------------------------------



 



ANNEX C
SUBLICENSE TERMS
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex C to the
Novated and Restated Technology License Agreement

C-1